Ch. Justice.
We are all of opinion that this indictment was rightly quashed by the Court of Quarter Sessions. The manner in which a license is obtained, is in part directed by the act of 1797, and in part by the act of 1820, and does not depend exclusively upon either. This indictment alleges, that the defendant did not obtain “ a license in the manner directed by the act concerning inns and tavers.” To say that he had not obtained a license according to the act concerning inns and taverns (which is the act of 1797), is not sufficient, for that act does not alone prescribe the mode of obtaining license. It is in part prescribed by the act of '1820. Therefore to negative the former act only, is not sufficient.
We express no opinion as to the manner in which the indictment comes before us, as no objection has been made to the bringing of it here by certiorari, on the part of the state, after having been quashed in the Court of Quarter 'Sessions.
The quashing of the indictment affirmed.